

 
THIS FORM HAS BEEN APPROVED BY THE FLORIDA ASSOCIATION OF REALTORS AND THE
FLORIDA BAR
 
“As Is” Contract for Sale and Purchase\”As Is”
 

 


 
1*
PARTIES: COUNTRYWIDE (“Seller”)
2*
and SUPPORT SAVE INVESTMENTS, LLC Chris Johns . ("Buyer"),
3
hereby agree that Seller shall sell and Buyer shall buy the following described
Real Property and Personal Property (collective "Property")
4
pursuant to the terms and conditions of this Contract for Sale and Purchase and
any riders and addenda ( Contract ):
5
I. DESCRIPTION:
6*
a) Legal description of the Real Property located in PALM BEACH County, Florida:
STONEBRIDGE PL
7*
NO 1 IN PB49P112 LT 149 PARCEL # 00-41-46-36-01-000-1490
8*
(b) Street address, city, zip, of the Property: 10714 KIRKALDY LN. BOCA RATON,
FL 33498
9
(c) Personal Property includes existing range(s), refrigerator(s),
dishwashers(s), ceiling fan(s), light fixture(s), and window treatment(s) unless
10
specifically excluded below
11*
Other items included are:
12*
 
13*
Items of Personal Property (and leased items, if any) excluded are:
14*
 
15*
II. PURCHASE PRICE (U.S. currency)
16
PAYMENT:
$250,900.00
17*
a) Deposit held in escrow by RUBIN GROUP RE ESCROW (“Escrow Agent”) in the
amount (checks subject to clearance)
$2,500.00
18
Escrow Agent's address: 400 S. Dixie Hwy. (Suite 411) Boca Raton FL 33498 Phone:
561-208-1194
 
19*
(b) Additional escrow deposit to be made to Escrow Agent within ___days after
Effective Date in the amount of
$248,400.00
20*
(c) Financing in the amount of (“Loan Amount") see Paragraph IV below
21*
(d) Other
22
(e) Balance to close by cash, wire transfer or LOCALLY DRAWN cashier's or
official bank checks subject
23*
to adjustments or prorations
24
III. TIME FOR ACCEPTANCE OF OFFER AND COUNTEROFFERS; EFFECTIVE DATE:
25
(a) If this offer is not executed by and delivered to all parties OR FACT OF
EXECUTION communicated in writing between the parties on or
26*
before __ , the deposit(s) will, at Buyer's option, be returned and this offer
withdrawn. Unless other-
27
wise stated, the time for acceptance of any counteroffers shall be 2 days from
the date the counteroffer is delivered.
28
(b) The date of Contract ("Effective Date") will be the date when the last one
of the Buyer and Seller has signed or initialed this offer or the
29
final counteroffer. If such date is not otherwise set forth in this Contract,
then the "Effective Date" shall be the date determined above for
30
acceptance of this offer or, if applicable. the final counteroffer.
31
IV. FINANCING:
32*
X (a) This is a cash transaction with no contingencies for financing;
33*
(b) This Contract is contingent on Buyer obtaining written loan commitment which
confirms underwriting loan approval for a loan to purchase
34*
the Property ("[Loan Approval") within __ days (If blank, then 30 days) after
Effective Date ("Loan Approval Date") for (CHECK ONLY
35*
ONE): ___ a fixed; ___ an adjustable; or __ a fixed or adjustable rate loan, in
the Loan Amount (See Paragraph II.(c)) at an initial Interest rate not to
36*
exceed ___%, and for a term of _ __ years. Buyer will make application within
___ days (if blank, then 5 days) after Effective Date.
37
BUYER: Buyer shall use reasonable diligence to: obtain Loan Approval; notify
Seller in writing of receipt of Loan Approval by Loan Approval
38
Date; satisfy terms of the Loan Approval; and close the loan. Loan Approval
which requires a condition related to the sale of other property shall
39
not be deemed Loan Approval for purposes of this subparagraph. Buyer shall pay
all loan expenses. Buyer authorizes the mortgage broker(s) and
40
lender(s) to disclose information regarding the conditions, status, and progress
of loan application and Loan Approval to Seller, Seller's attorney,
41
real estate Iicensee(s), and Closing Agent.
42
SELLER: If Buyer does not deliver to seller written notice of Loan Approval by
Loan Approval Date. Seller may thereafter cancel this Contract by
43
delivering written notice ("Seller's Cancellation Notice") to Buyer, but not
later than seven (7) days prior to Closing. Seller's Cancellation Notice shall
44
notify Buyer that Buyer has three (3) days to deliver to Seller written notice
waiving this Financing contingency, or the Contract shall be cancelled.
45
DEPOSIT(S) (for purposes of this Financing Paragraph IV(b) only): If Buyer has
used reasonable diligence but does not obtain Loan Approval
46
by Loan Approval Date, and thereafter either party elects to cancel this
Contract, the deposit(s) shall be returned to Buyer. If Buyer obtains Loan
47
Approval or waives this Financing contingency, and thereafter the Contract does
not close, then the deposit(s) shall be paid to Seller; provided how.
48
ever, if the failure to close is due to (i) Seller's failure or refusal to close
or Seller otherwise fails to meet the terms of the Contract. or (ii) Buyer's
lender
49
fails to receive and approve an appraisal of the Property in an amount
sufficient to meet the terms of the Loan Approval, then the deposit(s) shall be
50
returned to Buyer.
51*
__ (c) Assumption of existing mortgage (see rider for terms): or
52*
__ (d) Purchase money note and mortgage to Seller (see "As Is" Standards Band K
and riders; addenda; or special clauses for terms).
53*
V. TITLE EVIDENCE: At least __ days (If blank, then 5 days) before Closing a
title insurance commitment with legible copies of instruments listed as 54
54
exceptions attached thereto ("Title Commitment") and, after Closing, an owner's
policy of title insurance (see Standard A for terms) shall be obtained by:
55*
(CHECK ONLY ONE): __ (1) Seller, at Seller's expense and delivered to Buyer or
Buyer's attorney; or
56*
___ (2) Buyer at Buyer's expense.
57*
(CHECK HERE): ___ If an abstract of title is to be; furnished instead of title
insurance, and attach rider for terms
58*
VI. CLOSING DATE: This transaction shall be closed and the closing documents
delivered on 11/19/2008 ("Closing"), unless
59
modified by other provisions of this Contract. In the event of extreme weather
or other conditions or events constituting ''force majeure", Closing will be
60
extended a reasonable lime until: (i) restoration of utilities and other
services essential to Closing, and (ii) availability of Hazard, Wind, Rood. or
Homeowners'
61*
insurance. If such conditions continue more than ___days (if blank, then 14
days) beyond Closing Date, then either party may cancel this Contract.

 

--------------------------------------------------------------------------------


 
62
VII: RESTRICTIONS; EASEMENTS; LIMITATIONS: Seller shall convey marketable title
subject to: comprehensive land use plans, zoning,
63
restrictions, prohibitions ,and other requirements imposed by governmental
authority; restrictions and matters appearing on the plat or otherwise
64
common to the subdivision; outstanding oil, gas and mineral rights of record
without right of entry; unplatted public utility easements of record
65
(located contiguous to real property lines and not more than 10 feet in width as
to the rear or front lines and 7 1/2 feet in width as to the side
66
lines); taxes for year of Closing and subsequent years; and assumed mortgages
and purchase money mortgages, if any (if additional items see
67*
addendum); provided, that there exists at Closing no violation of the foregoing
and none prevent use of the Property for RESIDENTIAL 68*
- purpose(s)
69
VIII. OCCUPANCY: Seller shall deliver occupancy of Property to Buyer at time of
Closing unless otherwise stated herein. If Property is intended
70
to be rented or occupied beyond Closing, the fact and terms thereof and the
tenant(s) or occupants shall be disclosed pursuant to "AS IS" Standard
71
F. If occupancy is to be delivered before Closing, Buyer assumes all risks of
loss to Property from date of occupancy, shall be responsible and liable
72
for maintenance from that date, and shall be deemed to have accepted Property in
its existing condition as of time of taking occupancy.
73
IX. TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Typewritten or handwritten
provisions, riders and addenda shall control all printed pro-
74
visions of this Contract in conflict with them.
75*
X. ASSIGNABILITY: (CHECK ONLY ONE): Buyer ___ may assign and thereby be released
from any further liability under this Contract; _X__may
76*
assign but not be released from liability under this Contract; or ___ may not
assign this Contract
77
XI. DISCLOSURES:
78
(a) The Property may be subject to unpaid special assessment lien(s) imposed by
a public body ("public body" does not include a
79
Condominium or Homeowners' Association). Such Iien(s), if any, whether
certified, confirmed and ratified pending, or payable in installments,
80*
as of Closing, shall be paid as follows: _X__by Seller at closing ___by Buyer
(if left blank, then Seller at Closing). If the amount of any
81
assessment to be paid by Seller has not been finally determined as of Closing,
Seller shall be charged at Closing an amount equal to the
82
last estimate or assessment for the improvement by the public body.
83 (b) Radon is a naturally occurring radioactive gas that when accumulated in a
building in sufficient quantities may present health risks to per- 84 sons who
are exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. 85
Additional information regarding radon or radon testing may be obtained from
your County Public Health unit.
86
(c) Mold is naturally occurring and may cause health risks or damage to
property. If Buyer is concerned or desires additional information
87
regarding mold, Buyer should contact an appropriate professional.
88
(d) Buyer acknowledges receipt of the Florida Energy-Efficiency Rating
Information Brochure required by Section 553.996, F.S.
89
(e) If the Real Property includes pm- t 9-(8 residential housing, then a
lead-based paint rider is mandatory.
90
(f) If Seller is a "foreign person" as defined by the Foreign Investment in Real
Properly lax Act, the parties shall comply with that Act.
91
(g) BUYER SHOULD NOT EXECUTE THIS CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE
HOMEOWNERS' ASSOCIA-
92
TION/COMMUNITY DISCLOSURE.
93
(h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S
CURRENT PROPERW TAXES AS THE AMOUNT
94
OF PROPERTY TAXES THE BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
PURCHASE. A CHANGE OF OWNER-
95
SHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD
RESULT IN HIGHER PROPERTY TAXES.
96
IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY
APPRAISER'S OFFICE FOR INFORMATION.
97
XII. MAXIMUM REPAIR COSTS: DELETED
98*
XIII. HOME WARRANTY: ___Seller ___ Buyer  X  N/A will pay for a home warranty
plan issued by_______________
99*
At a cost not to exceed $
100*
XIV. INSPECTION PERIOD AND RIGHT TO CANCEL: (a) Buyer shall have 10 days from
Effective Date ("Inspection Period") within
101
which to have such inspections of the Property performed as Buyer shall desire
and utilities service shall be made available by the
102
Seller during the Inspection Period; (b) Buyer shall be responsible for prompt
payment for such inspections and repair of damage
103
to and restoration of the Property resulting from such inspections and this
provision (b) shall survive termination of this Contract;
104
and (c) if Buyer determines. in Buyer's sole discretion, that the Property is
not acceptable to Buyer, Buyer may cancel this Contract
105
by delivering facsimile or written notice of such election to Seller prior to
the expiration of the Inspection Period. If Buyer timely
106
cancels this Contract, the deposit(s) paid shall be immediately returned to
Buyer; thereupon, Buyer and Seller shall be released of
107
all further obligations under this Contract, except as provided in this
Paragraph XIV. Unless Buyer exercises the right to cancel
108
granted herein, Buyer accepts the Property in its present physical condition,
subject to any violation of governmental, building,
109
environmental, and safety codes, restrictions or requirements and shall be
responsible for any and all repairs and improvements
110
required by Buyer's lender.
111
XV. RIDERS; ADDENDA; SPECIAL CLAUSES: CHECK those riders which are applicable
AND are attached to and made part of this Contract:
112*
__ CONDOMINIUM ___ VA/FHA X HOMEOWNERS' ASSN ___ LEAD-BASED PAINT ___ COASTAL
CONSTRUCTION CONTROL LINE
113*
___INSULATION ___ EVIDENCE OF TITLE (SOUTH FLORIDA CONTRACTS) ___ Other
Comprehensive Rider Provisions___ Addenda
114*
Special Clause(s):
115*
 
116*
 
117*
 
118*
 
119*
 
120*
  121*   122*  
123*
 
124*
 
125*
 
126
XVI. “AS IS” STANDARDS FOR REAL ESTATE TRANSACTIONS ("AS IS" Standards): Buyer
and Seller acknowledge receipt of a copy
127
of “AS IS” Standards A through Z on the reverse Side or attached, which ARE
Incorporated as part of this Contract

 

--------------------------------------------------------------------------------


 

128
THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD,
129
SEEK THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING.
130
THIS" AS IS" FORM HAS BEEN APPROVED BY THE FLORIDA ASSOCIATION OF REALTORS" AND
THE FLORIDA BAR
131
Approval does not constitute an opinion that any of the terms and conditions in
this Contract should be accepted by the parties in a
132
particular transaction. Terms and conditions should be negotiated based upon the
respective interests, objectives and bargaining 133
positions of all interested persons.
134
AN ASTERISK(') FOLLOWING A UNE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS
A BLANK TO BE COMPLETED.
135* ____________________  ____________________  ____________________ 
____________________ 
136
BUYER DATE  SELLER DATE 
137*
____________________   ____________________   ____________________  
____________________   138 BUYER DATE SELLER
DATE
139*
Buyers' address for purposes of notice C/O CHRIS JOHNS
Sellers' address for purposes of notice
140*
1451 DANVILLE BLV. (SUITE 201) ALAMO, CA. 94507
141*
Phone
Phone
142
BROKERS: The brokers (including cooperating brokers, if any) named below are the
only brokers entitled to compensation in connection with
143
this Contract
144*
Name: RUBIN GROUP REAL ESTATE, LLC 3% OF THE PURCHASE PRICE
WESTPARK REALTY OF BTOWARD, INC.
145
Cooperating Brokers, if any
Listing Broker

 

--------------------------------------------------------------------------------


 
146
                                                                                                   
"AS IS" STANDARDS FOR REAL ESTATE TRANSACTIONS
147
A. TITLE INSURANCE: The Title Commitment shall be issued by a Florida licensed
title insurer agreeing to issue Buyer, upon recording of the deed to Buyer, an
owner's
148
policy of title insurance in the amount of the purchase price, insuring Buyer's
marketable title to the Real Property, subject only to matters contained in
Paragraph VII and
149
those to be discharged by Seller at or before Closing. Marketable title shall be
determined according to applicable Title Standards adopt­ed by authority of The
Florida Bar
150
and in accordance with law. Buyer shall have 5 days from date of receiving the
Title Commitment to examine it, and if title is found defective, notify Seller
in writing
151
specifying defect(s) which render title unmarketable. Seller shall have 30 days
from receipt of notice to remove the defects, failing which Buyer shall, within
5 days after
152
expiration of the 30 day period, deliver written notice to Seller either: (1)
extending the time for a reason­able period not to exceed 120 days within which
Seller shall use
153
diligent effort to remove the defects; or (2) requesting a refund of deposit(s)
paid which shall be returned to Buyer. If Buyer fails to so notify Seller, Buyer
shall be
154
deemed to have accepted the title as it then is. Seller shall, if title is found
unmarketable, use diligent effort to correct defect(s) within the time provided.
If, after diligent
155
effort, Seller is unable to timely correct the defects, Buyer shall either waive
the defects, or receive a refund of deposit(s), thereby releasing Buyer and
Seller from all
156
further obligations under this Contract. If Seller is to provide the Title
Commitment and it is delivered to Buyer less than 5 days prior to Closing, Buyer
may extend Closing
157
so that Buyer shall have up to 5 days from date of receipt to examine same in
accordance with this "AS IS" Standard.
158
B. PURCHASE MONEY MORTGAGE; SECURITY AGREEMENT TO SELLER: A purchase money
mortgage and mortgage note to Seller shall provide for a
159
30 day grace period in the event of default if a first mortgage and a 15 day
grace period if a second or lesser mortgage; shall provide for right of
prepayment in whole or
160
in part without penalty; shall permit acceleration in event of transfer of the
Real Property; shall require all prior liens and encumbrances to be kept in good
standing; shall
161
forbid modifications of, or future advances under, prior mortgage(s); shall
require Buyer to maintain policies of insurance containing a standard mortgagee
clause
162
covering all improvements located on the Real Property against fire and all
perils included within the term "extended coverage endorsements" and such other
risks and
163
perils as Seller may reasonably require, in an amount equal to their highest
insurable value; and the mortgage, note and security agreement shall be
otherwise in form
164
and content required by Seller, but Seller may only require clauses and coverage
customarily found in mort­gages, mortgage notes and security agreements
generally
165
utilized by savings and loan institutions or state or national banks located in
the county wherein the Real Property is located. All Personal Property and
leases being
166
conveyed or assigned will, at Seller's option, be subject to the lien of a
security agreement evi­denced by recorded or filed financing statements or
certificates of title. If a
167
balloon mortgage, the final payment will exceed the periodic payments thereon
168
C. SURVEY: Buyer, at Buyer's expense, within time allowed to deliver evidence of
title and to examine same, may have the Real Property surveyed and certi­fied by
a
169
registered Florida surveyor. If the survey discloses encroachments on the Real
Property or that improvements located thereon encroach on setback lines,
easements,
170
lands of others or violate any restrictions, Contract covenants or applicable
governmental regulations, the same shall constitute a title defect.
171
D. WOOD DESTROYING ORGANISMS: DELETED
172
E. INGRESS AND EGRESS: Seller warrants and represents that there is ingress and
egress to the Real Property sufficient for its intended use as described in
Paragraph VII
173
hereof and title to the Real Property is insurable in accordance with" AS IS"
Standard A without exception for lack of legal right of access.
174
F. LEASES: Seller shall at least 10 days before Closing, furnish to Buyer copies
of all written leases and estoppel letters from each tenant specifying the
nature and
175
duration of the tenant's occupancy, rental rates, advanced rent and security
deposits paid by tenant. If Seller is unable to obtain such letter from each
ten­ant, the same
176
information shall be furnished by Seller to Buyer within that time period in the
form of a Seller's affidavit, and Buyer may thereafter contact tenant to confirm
such
177
information. If the terms of the leases differ materially from Seller's
representations, Buyer may terminate this Contract by delivering written notice
to Seller at least 5
178
days prior to Closing. Seller shall, at Closing, deliver and assign all original
leases to Buyer.
179
G. LIENS: Seller shall furnish to Buyer at time of Closing an affidavit
attesting to the absence, unless otherwise provided for herein, of any financing
statement, claims of
180
lien or potential lienors known to Seller and further attesting that there have
been no improvements or repairs to the Real Property for 90 days imme­diately
preceding
181
date of Closing. If the Real Property has been improved or repaired within that
time, Seller shall deliver releases or waivers of construction liens executed by
all general
182
contractors, subcontractors, suppliers and materialmen in addition to Seller's
lien affidavit setting forth the names of all such gen­eral contractors,
subcontractors,
183
suppliers and materialmen, further affirming that all charges for improvements
or repairs which could serve as a basis for a construction lien or a claim for
damages have
184
been paid or will be paid at the Closing of this Contract.
185
H. PLACE OF CLOSING: Closing shall be held in the county wherein the Real
Property is located at the office of the attorney or other closing agent
("Closing Agent")
186
designated by the party paying for title insurance, or, if no title insurance,
designated by Seller.
187
I. TIME: Calendar days shall be used in computing time periods except periods of
less than six (6) days, in which event Saturdays, Sundays and state or nation­al
legal
188
holidays shall be excluded. Any time periods provided for herein which shall end
on a Saturday, Sunday, or a legal holiday shall extend to 5:00 p.m. of the next
business
189
day. Time is of the essence in this Contract.
190
J. CLOSING DOCUMENTS: Seller shall furnish the deed, bill of sale, certificate
of title, construction lien affidavit, owner's possession affidavit, assignments
of leases,
191
tenant and mortgagee estoppel letters and corrective instruments. Buyer shall
furnish mortgage, mortgage note, security agreement and financing statements.
192
K. EXPENSES: Documentary stamps on the deed and recording of corrective
instruments shall be paid by Seller. All costs of Buyer's loan (whether obtained
193
from Seller or third party), including, but not limited to, documentary stamps
and intangible tax on the purchase money mortgage and any mortgage assumed,
194
mortgagee title insurance commitment with related fees, and recording of
purchase money mortgage, deed and financing statements shall be paid by Buyer.
Unless
195
otherwise provided by law or rider to this Contract, charges for related closing
services, title search, and closing fees (including preparation of closing
statement), shall be
196
paid by the party responsible for furnishing the title evidence in accordance
with Paragraph
197
L. PRORATIONS; CREDITS: Taxes, assessments, rent, interest, insurance and other
expenses of the Property shall be prorated through the day before Closing. Buyer
198
shall have the option of taking over existing policies of insurance, if
assumable, in which event premiums shall be prorated. Cash at Closing shall be
increased or
200
decreased as may be required by prorations to be made through day prior to
Closing, or occupancy, if occupancy occurs before Closing. Advance rent and
security
201
deposits will be credited to Buyer. Escrow deposits held by mortgagee will be
credited to Seller. Taxes shall be prorated based on the current year's tax with
due
202
allowance made for maximum allowable discount, homestead and other exemptions.
If Closing occurs at a date when the current year's mill­age is not fixed and
current
203
year's assessment is available, taxes will be prorated based upon such
assessment and prior year's millage. If current year's assess­ment is not
available, then taxes will be
204
prorated on prior year's tax. If there are completed improvements on the Real
Property by January 1st of year of Closing, which improvements were not in
existence on
205
January 1st of prior year, then taxes shall be prorated based upon prior year's
millage and at an equitable assess­ment to be agreed upon between the parties;
failing
206
which, request shall be made to the County Property Appraiser for an informal
assessment taking into account available exemptions. A tax proration based on an
207
estimate shall, at request of either party, be readjusted upon receipt of
current year's tax bill.
208
M. (RESERVED - purposely left blank)
209
N. INSPECTION AND REPAIR: DELETED
210
O. RISK OF LOSS: If, after the Effective Date, the Property is damaged by fire
or other casualty ("Casualty Loss") before Closing and cost of restoration
(which shall include
211
the cost of pruning or removing damaged trees) does not exceed 1.5% of the
Purchase Price, cost of restoration shall be an obligation of Seller and Closing
shall proceed
212
pursuant to the terms of this Contract, and if restoration is not completed as
of Closing, restoration costs will be escrowed at Closing. If the cost of
restoration exceeds
213
1.5% of the Purchase Price, Buyer shall either take the Property as is, together
with the 1.5% or receive a refund of deposit(s) thereby releasing Buyer and
Seller from all
214
further obligations under this Contract. Seller's sole obligation with respect
to tree damage by casualty or other natu­ral occurrence shall be the cost of
pruning or
215
removal.
216
P. CLOSING PROCEDURE: The deed shall be recorded upon clearance of funds. If the
title agent insures adverse matters pursuant to Section 627.7841, F.S., as
217
amended, the escrow and closing procedure required by this "AS IS" Standard
shall be waived. Unless waived as set forth above the following

 

--------------------------------------------------------------------------------


 
218
                                                                               
"AS IS" STANDARDS FOR REAL ESTATE TRANSACTIONS (CONTINUED)
219
closing procedures shall apply: (1) all closing proceeds shall be held in escrow
by the Closing Agent for a period of not more than 5 days after Closing; (2)
220
if Seller's title is rendered unmarketable, through no fault of Buyer, Buyer
shall, within the 5 day period, notify Seller in writing of the defect and
Seller shall
221
have 30 days from date of receipt of such notification to cure the defect; (3)
if Seller fails to timely cure the defect, all deposits and closing funds shall,
upon
222
written demand by Buyer and within 5 days after demand, be returned to Buyer
and, simultaneously with such repayment, Buyer shall return the Personal
223
Property, vacate the Real Property and reconvey the Property to Seller by
special warranty deed and bill of sale; and (4) if Buyer fails to make timely
demand
224
for refund, Buyer shall take title as is, waiving all rights against Seller as
to any intervening defect except as may be available to Buyer by virtue of war-
225
ranties contained in the deed or bill of sale.
226
Q. ESCROW: Any Closing Agent or escrow agent (collectively" Agent") receiving
funds or equivalent is authorized and agrees by acceptance of them to deposit
them
227
promptly, hold same in escrow and, subject to clearance, disburse them in
accordance with terms and conditions of this Contract. Failure of funds to
228
clear shall not excuse Buyer's performance. If in doubt as to Agent's duties or
liabilities under the provisions of this Contract, Agent may, at Agent's option,
con­
229
tinue to hold the subject matter of the escrow until the parties hereto agree to
its disbursement or until a judgment of a court of competent jurisdiction shall
230
determine the rights of the parties, or Agent may deposit same with the clerk of
the circuit court having jurisdiction of the dispute. An attorney who represents
231
a party and also acts as Agent may represent such party in such action. Upon
notifying all parties concerned of such action, all liability on the part of
Agent
232
shall fully terminate, except to the extent of accounting for any items
previously delivered out of escrow. If a licensed real estate broker, Agent will
comply
233
with provisions of Chapter 475, F.S., as amended. Any suit between Buyer and
Seller wherein Agent is made a party because of acting as Agent hereunder, or in
234
any suit wherein Agent interpleads the subject matter of the escrow, Agent shall
recover reasonable attorney's fees and costs incurred with these amounts to
235
be paid from and out of the escrowed funds or equivalent and charged and awarded
as court costs in favor of the prevailing party. The Agent shall not be liable
236
to any party or person for misdelivery to Buyer or Seller of items subject to
the escrow, unless such misdelivery is due to willful breach of the provisions
of this 237
237
Contract or gross negligence of Agent.
238
R. ATTORNEY'S FEES; COSTS: In any litigation, including breach, enforcement or
interpretation, arising out of this Contract, the prevailing party in such liti-
239
gation, which, for purposes of this "AS IS" Standard, shall include Seller,
Buyer and any brokers acting in agency or nonagency relationships authorized by
240
240 Chapter 475, F.S., as amended, shall be entitled to recover from the
non-prevailing party reasonable attorney's fees, costs and expenses.
241
S. FAILURE OF PERFORMANCE: If Buyer fails to perform this Contract within the
time specified, including payment of all deposits, the deposit(s) paid by
242
Buyer and deposit(s) agreed to be paid, may be recovered and retained by and for
the account of Seller as agreed upon liquidated damages, consideration for
243
the execution of this Contract and in full settlement of any claims; whereupon,
Buyer and Seller shall be relieved of all obligations under this Contract; or
Seller,
244
at Seller's option, may proceed in equity to enforce Seller's rights under this
Contract. If for any reason other than failure of Seller to make Seller's title
mar-
245
­ketable after diligent effort, Seller fails, neglects or refuses to perform
this Contract, Buyer may seek specific performance or elect to receive the
return of Buyer's
246
deposit(s) without thereby waiving any action for damages resulting from
Seller's breach.
247
T. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; COPIES: Neither this Contract
nor any notice of it shall be recorded in any public records.
248
This Contract shall bind and inure to the benefit of the parties and their
successors in interest. Whenever the context permits, singular shall include
plural and
249
one gender shall include all. Notice and delivery given by or to the attorney or
broker representing any party shall be as effective as if given by or to that
party.
250
All notices must be in writing and may be made by mail, personal delivery or
electronic media. A legible facsimile or electronic (including "pdf") copy of
this
251
Contract and any signatures hereon shall be considered for all purposes as an
original.
252
U. CONVEYANCE: Seller shall convey marketable title to the Real Property by
statutory warranty, trustee's, personal representative's, or guardian's deed, as
253
appropriate to the status of Seller, subject only to matters contained in
Paragraph VII and those otherwise accepted by Buyer. Personal Property shall, at
the
254
request of Buyer, be transferred by an absolute bill of sale with warranty of
title, Subject only to such matters as may be otherwise provided for herein.
255
V. OTHER AGREEMENTS: No prior or present agreements or representations shall be
binding upon Buyer or Seller unless included in this Contract. No mod-
256
­ification to or change in this Contract shall be valid or binding upon the
parties unless in writing and executed by the parties intended to be bound by
it.
257
W. SELLER DISCLOSURE: (1) There are no facts known to Seller materially
affecting the value of the Property which are not readily observable by Buyer or
258
which have not been disclosed to Buyer; (2) Seller extends and intends no
warranty and makes no representation of any type, either express or implied,
259
as to the physical condition or history of the Property; (3) Seller has received
no written or verbal notice from any governmental entity or agency as
260
to a currently uncollected building, environmental or safety code violation; (4)
Seller has no knowledge of any repairs or improvements made to the
261
Property without compliance with governmental regulation which have not been
disclosed to Buyer
262
X. PROPERTY MAINTENANCE; PROPERTY ACCESS; ASSIGNMENT OF CONTRACTS AND
WARRANTIES: Seller shall maintain the Property, including,
263
but not limited to lawn, shrubbery, and pool in the condition existing as of
Effective Date, ordinary wear and tear and Casualty Loss excepted. Seller shall,
upon
264
reasonable notice, provide utilities service and access to the Property for
appraisal and inspections, including a walk-through prior to Closing, to confirm
that
265
all items of Personal Property are on the Real Property and that the Property
has been maintained as required by this "AS IS" Standard. Seller will assign all
266
assignable repair and treatment contracts and warranties to Buyer at Closing.
267
Y. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind
exchange (either simultaneous with Closing or deferred) with respect to the
Property
268
under Section 1031 of the Internal Revenue Code ("Exchange"), the other party
shall cooperate in all reasonable respects to effectuate the Exchange, includ­-
269
ing the execution of documents; provided (1) the cooperating party shall incur
no liability or expense related to the Exchange and (2) the Closing shall not be
270
contingent upon, nor extended or delayed by, such Exchange.
271
Z. BUYER WAIVER OF CLAIMS: Buyer waives any claims against Seller and, to the
extent permitted by law, against any real estate licensee involved
272
in the negotiation of the Contract, for any defects or other damage that may
exist at Closing of the Contract and be subsequently discovered by the
273
Buyer or anyone claiming by, through, under or against the Buyer

 

--------------------------------------------------------------------------------


 
1
The clause below will be incorporated into the Contract between Countrywide
(Seller)
2 
and Support Save Investments LLC (Buyer) concerning the Property described as
10714 KIRKALD
3 
LN. BOCA RATON, FL 33498 only if initialed by all parties:
4 
(_____) (_____) - (_____)(_____) B. Homeowners’ Association: The Property is
located in a community with a
5  R voluntary x mandatory (see the disclosure summary below) homeowners’
association (“Association”). Seller’s 6 
warranty under Paragraph 8 of the Contract and risk of loss under Paragraph 9 or
Paragraph H of the
7 
Comprehensive Addendum (if applicable) extend only to the Property and does not
extend to common areas or
8 
facilities described below.
9 
Notice: Association documents may be obtained from the county record office or,
if not public record, from the
10 
developer or Association manager. The Property may be subject to recorded
restrictive covenants governing the
11 
use and occupancy of properties in the community and may be subject to special
assessments.
12 
(1) Association Approval: If the Association documents give the Association the
right to approve Buyer as a
13
purchaser, this Contract is contingent on such approval by the Association.
Buyer will apply for approval within
14 
_____days from Effective Date (5 days if left blank) and use diligent effort to
obtain approval, including making
15 
personal appearances and paying related fees if required. Buyer and Seller will
sign and deliver any documents
16 
required by the Association to complete the transfer. If Buyer is not approved,
this Contract will terminate and
17 
Seller will return Buyer’s deposit unless this Contract provides otherwise.
18 
(2) Right of First Refusal: If the Association has a right of first refusal to
buy the Property, this Contract is
19 
contingent on the Association deciding not to exercise such right. Seller will,
within 3 days from receipt of the
20 
Association’s decision, give Buyer written notice of the decision. If the
Association exercises its right of first refusal,
21 
this Contract will terminate, Buyer’s deposit will be refunded unless this
Contract provides otherwise and Seller
22 
will pay Broker’s full commission at closing in recognition that Broker procured
the sale.
23 
(3) Fees: Buyer will pay any application, transfer and initial membership fees
charged by the Association. Seller
24 
will pay all fines imposed against the Property as of Closing Date and any fees
the Association charges to provide
25 
information about its fees or the Property, and will bring maintenance and
similar periodic fees and rents on any
26 
recreational areas current as of Closing Date. If, after the Effective Date, the
Association imposes a special or other
27 
assessment for improvements, work or services, Seller will pay all amounts due
before Closing Date and Buyer
28 
will pay all amounts due after Closing Date. If special assessments may be paid
in installments __ Buyer ___Seller
29 
(if left blank, Buyer) shall pay installments due after Closing Date. If Seller
is checked, Seller will pay the
30 
assessment in full prior to or at the time of Closing. Seller represents that
he/she is not aware of any pending
31 
special or other assessment that the Association is considering except as
follows:
32 
$________________ per __________________ to
_________________________________________________
33 
The following dues/maintenance fees are currently charged by the homeowners’
association:
34 
$________________ per __________________ to
_________________________________________________
35 
$________________ per __________________ to
_________________________________________________
36  $________________ per __________________ to
_________________________________________________ 37
(4) Damage to Common Elements: If any portion of the common element is damaged
due to fire, hurricane or
38
other casualty before closing, either party may cancel the Contract and Buyer’s
deposit shall be refunded if (a) as
39 
a result of damage to the common elements, the Property appraises below the
purchase price and either the
40  parties cannot agree on a new purchase price or Buyer elects not to proceed,
or (b) the Association cannot 41
determine the assessment attributable to the Property for the damage at least 5
days prior to Closing Date, or (c)
42
the assessment determined or imposed by the Association attributable to the
Property for the damage to the
43
common element is greater than $ _____ or % _____ of the purchase price (1.5% if
left blank).
44
(5) Disclosure Summary for Mandatory Associations: IF THE DISCLOSURE SUMMARY
REQUIRED BY
45 SECTION 720.401, FLORIDA STATUTES, HAS NOT BEEN PROVIDED TO THE PROSPECTIVE
PURCHASER 46
BEFORE EXECUTING THIS CONTRACT FOR SALE, THIS CONTRACT IS VOIDABLE BY BUYER BY
47
DELIVERING TO SELLER OR SELLER’S AGENT OR REPRESENTATIVE WRITTEN NOTICE OF THE
48 BUYER’S INTENTION TO CANCEL WITHIN 3 DAYS AFTER RECEIPT OF THE DISCLOSURE
SUMMARY OR 49
PRIOR TO CLOSING, WHICHEVER OCCURS FIRST. ANY PURPORTED WAIVER OF THIS
VOIDABILITY
50
RIGHT HAS NO EFFECT. BUYER’S RIGHT TO VOID THIS CONTRACT SHALL TERMINATE AT
CLOSING
51
Disclosure Summary For (Name of Community) STONEBRIDGE:
52 
(1) AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED TO BE A
MEMBER

 
 

--------------------------------------------------------------------------------


 

53 
OF A HOMEOWNERS’ ASSOCIATION.
54 
(2) THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING THE USE
AND
55 
OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.
56 
(3) YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION. ASSESSMENTS MAY
BE
57 
SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $_________ PER
__________.
58 
(_____) (_____) - (_____)(_____) B. Homeowners’ Association (CONTINUATION)
59 
YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL ASSESSMENTS IMPOSED BY THE
ASSOCIATION.
60 
SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT TO CHANGE. IF APPLICABLE, THE CURRENT
AMOUNT
61 
IS $_________________ PER _______________.
62 
(4) YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE
MUNICIPALITY,
63 
COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO PERIODIC CHANGE.
64  (5) YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A
MANDATORY 65 
HOMEOWNERS’ ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.
66 
(6) THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR RECREATIONAL OR
OTHER
67 
COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN THE HOMEOWNERS’
ASSOCIATION.
68 
IF APPLICABLE, THE CURRENT AMOUNT IS $_________________ PER _____________.
69 
(7) THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS WITHOUT
THE
70 
APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL OWNERS.
71 
(8) THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY IN NATURE,
AND, AS
72 
A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS AND THE ASSOCIATION
73 
GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.
74 
(9) THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE OBTAINED FROM
THE
74 
RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR ARE NOT RECORDED
AND
76 
CAN BE OBTAINED FROM THE DEVELOPER.
77 
Buyer acknowledges receipt of this summary before signing this Contract.
78  ______________ ______________  ______________  ______________  79  Buyer
Date Buyer
Date

 

--------------------------------------------------------------------------------


 
  Countrywide Home Loans (the Seller)
ADDENDUM TO CONTRACT
 
 
This Addendum to Contract is incorporated into, and made a part of, the attached
Contract of Sale. Except as may be required by applicable law, the terms and
provisions of this Addendum shall govern, control, and supercede any and all
conflicting or differing provisions in such contract.
 
I (We) Chris Johns/Support Save Investments, LLC agree to purchase on the terms
set forth herein, the following property 10714 Kirkaldy Ln., Boca Raton, Florida
33498
 
The agreed purchase price of the property is
$250,000

 
Purchase has paid $2,500 in earnest money to be applied on the purchase price.
· The earnest money deposit was paid with cashiers check.
· Buyer understands that Earnest Money is non refundable, except if Buyer fails
to qualify for a loan on the property or Buyer declines to purchase the property
after inspection(s).
The Buyer is pre-qualified by
_________________________________________________________________________________
 
Buyer is applying for ___conventional financing,___FHA insured financing,____VA
insured financing__X_paying cash or ____using other financing
Buyer is paying ____________________________________________________________
 
Buyer is paying a down payment of
$
0
Buyer is financing
$
0
Buyer is requesting closing costs of
$
0

 
· Closing Costs Description
 
Buyer is requesting down payment assistance costs of $0
· Down Payment Assistance Description
 
Buyer is requesting other costs of $0
·Other Costs Decription
 
Comments The Buyer plasn to buy it iwth cash. No financing, Buyer can close more
quickly if necessary. Buyer
 
Upon closing, Seller agrees to pay the purchaser’s agent a commission of
$7,577.00
 
Listing broker Charalene Canfield will receive a commission of $2,509.00
 
Escrow/Closing Agent/Title Company will be
_____________________________________________________________________
 
[X] Standard terms and clauses initiated
[X ] “As Is” clauses agreed to
 
The net amount due seller is $240,064.00
 
The sale shall not close later than 30 DAYS FROM SELLER EXECUTION or next
business day.
 

--------------------------------------------------------------------------------


 
Buyer(s) Name Chris Johns
Buyer Company Name
Buyer Address 1451 Danville Blvd. (Suite 201), Alamo, FL 94507
Buyer Phone Number (248) 230-4101
Selling Agent Name Ronin Rubin
Selling Agent Company Rubin Group Real Estate, LLC
Selling Agent Address 400 South Dixie Hwy. (Suite 411), Boca Raton, FL 33432
Selling Agent Phone (561) 208-1194
Selling Agent Fax (561) 208-1210
Selling Agent Alternate Phone
Selling Agent Email robingrouprealestate@gmail.com
[ ] The listing agent is acting in a dual agency capacity representing interests
of both the Buyer and the Seller.
 

--------------------------------------------------------------------------------




 
REO#
 
 
Countrywide Home Loans, Inc.
 
REAL ESTATE PURCHASE ADDENDUM
 
This Real Estate Purchase Addendum ("Addendum") is to be made part of, and
incorporated into, the Real Estate Purchase Contract dated: October 23, 2008
("Contract") between Countrywide Home Loans ("Seller" and the term "Seller"
shall also include Countrywide Home Loans, Inc.) and Chris Johns/Support Save
Investments, LLC ("Buyer") for the property and improvements located at the
following address: 10714 KIRKALDY LN BOCA RATON, FL 33498 ("Property"). Buyer
and Seller may each be referred to herein as a "Party" and collectively as the
"Parties". The Contract and this Addendum together constitute the "Agreement".
 
The Seller and the Buyer agree as follows:
 
1. LIMITATION OF SELLER’S LIABILITY AND BUYER’S WAIVER OF IMPORTANT RIGHTS:
 
BUYER UNDERSTANDS AND ACKNOWLEDGES THAT SELLER HAS ACQUIRED THE PROPERTY THROUGH
FORECLOSURE, DEED-IN-LIEU OF FORCLOSURE, OR SIMILAR PROCESS, SELLER HAS NEVER
OCCUPIEDTHE PROPERTY, AND SELLER HAS LITTLE OR NO DIRECT KNOWLEDGE ABOUT THE
CONDITION OF THE PROPERTY. BUYER AGREES THAT BUYER IS BUYING THE PROPERTY “AS
IS” (AS MORE FULLY SET FORTH IN SECTION 13 OF THIS ADDENDUM).
 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE AGREEMENT, SELLER’S
LIABILITY AND BUYER’S SOLE AND EXCLUSIVE REMEDY IN ALL CIRCUMSTANCES AND FOR ALL
CLAIMS (AS THE TERM IS DEFINED IN SECTION 26 OF THIS ADDENDUM, AND ALL
REFERENCES IN THIS ADDENDUM TO “CLAIMS,” “CLAIM,” “Claims,” or “Claim” SHALL
HAVE SUCH MEANING) ARISING OUT OF OR RELATING IN ANY WAY TO THE AGREEMENT OR THE
SALE OF THE PROPERTY TO BUYER INCLUDING, BUT NOT LIMITED TO, SELLER’S BREACH OR
TERMINATION OF THE AGREEMENT, THE CONDITION OF THE PROPERTY, SELLER’S TITLE TO
THE PROPERTY, THE OCCUPANCY STATUS OF THE PROPERTY, THE SIZE, SQUARE FOOTAGE,
BOUNDARIES, OR LOCATION OF THE PROPERTY, ANY COST OR EXPENSE INCURRED BY BUYER
IN SELLING A CURRENT OR PRIOR RESIDENCE OR TERMINATING A LEASE ON A CURRENT OR
PRIOR RESIDENCE, OBTAINING OTHER LIVING ACCOMMODATIONS, MOVING, STORAGE OR
RELOCATION EXPENSES, OR ANY OTHER COSTS OR EXPENSES INCURRED BY BUYER IN
CONNECTION WITH THE AGREEMENT SHALL BE LIMITED TO NO MORE THAN:
 
(A) A RETURN OF BUYER’S EARNEST MONEY DEPOSIT IF THE SALE TO BUYER DOES NOT
CLOSE; AND
 
(B) THE LESSER OF BUYER’S ACUTAL DAMAGES OR $5,000.00 IF THE SALE TO BUYER
CLOSES.
 
BUYER SHALL NOT BE ENTITLED TO RETURN OF BUYER’S EARNEST MONEY DEPOSIT IF BUYER
MATERIALLY BREACHES THE AGREEMENT.
 
BUYER AGREES THAT SELLER SHALL NOT BE LIABLE TO BUYER UNDER ANY CIRCUMSTANCES
FOR ANY SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER LEGAL
OR EQUITABLE PRINCIPLE, THEORY, OR CAUSE OF ACTION ARISING OUT OF OR RELATED IN
ANY WAY TO ANY CLAIM,
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
INCLUDING, BUT NOT LIMITED TO, THE AFOREMENTIONED CLAIMS.
 
ANY REFERENCE TO A RETURN OF THE BUYER’S EARNEST MONEY DEPOSIT CONTAINED IN THE
AGREEMENT SHALL MEAN A RETURN OF THE EARNEST MONEY DEPOSIT, LESS ANY ESCROW
CANCELLATION FEES APPLICABLE TO THE BUYER UNDER THE AGREEMENT AND LESS FEES AND
COSTS PAYABLE FOR SERVICES AND PRODUCTS PROVIDED DURING ESCROW AT THE BUYER’S
REQUEST. TO THE FULLEST EXTENT PERMITTED BY LAW THE BUYER WAIVES ANY CLAIMS THAT
THE PROPERTY IS UNIQUE AND THE BUYER ACKNOWLEDGES THAT A RETURN OF ITS EARNEST
MONEY DEPOSIT CAN ADEQUATELY AND FAIRLY COMPENSATE THE BUYER FOR ALL CALIMS.
UPON RETURN OF THE EARNEST MONEY DEPOSIT TO THE BUYER, THE AGREEMENT SHALL BE
TERMINATED, AND THE BUYER AND THE SELLER SHALL HAVE NO FURTHER LIABILITY,
OBLIGATION, OR RESPONSIBILITY TO EACH OTHER IN CONNECTION WITH THE AGREEMENT. IF
THE SALE TO BUYER CLOSES AND SELLER COMPENSATES BUYER AS PROVIDED ABOVE FOR
BUYER’S ACTUAL DAMAGES, IF ANY, THEN THE BUYER AND THE SELLER SHALL HAVE NO
FURTHER LIABILITY, OBLIGATION, OR RESPONSIBILITY TO EACH OTHER IN CONNECTION
WITH THE AGREEMENT.
 
SELLER’S LIMITATION OF LIABILITY AND BUYER’S WAIVERS PROVIDED IN THE AGREEMENT
ARE A MATERIAL PART OF THE CONSIDERATION TO BE RECEIVED BY THE SELLER UNDER THE
AGREEMENT AS NEGOTIATED AND AGREED TO BY THE BUYER AND THE SELLER.
 
THE BUYER FURTHER WAIVES THE FOLLOWING, TO THE FULLEST EXTENT PERMITTED BY LAW:
 
(A) ALL RIGHTS TO FILE AND MAINTAIN AN ACTION AGAINST THE SELLER FOR SPECIFIC
PERFORMANCE;
 
(B) RIGHT TO RECORD A LIS PENDENS AGAINST THE PROPERTY OR TO RECORD THE
AGREEMENT OR A MEMORANDUM THEREOF IN THE REAL PROPERTY RECORDS;
 
(C) RIGHT TO INVOKE ANY EQUITABLE REMEDY THAT WOULD PREVENT THE SELLER FROM
CONVEYING THE PROPERTY TO A THIRD PARTY BUYER;
 
(D) ANY CLAIMS ARISING FROM THE ADJUSTMENTS OR PRORATIONS OR ERRORS IN
CALCULATING THE ADJUSTMENTS OR PRORATIONS THAT ARE OR MAY BE DISCOVERED AFTER
CLOSING UNLESS SUCH CLAIMS ARE MATERIAL AND BUYER NOTIFIES SELLER IN WRITING OF
SUCH CLAIMS WITHIN THIRTY (30) DAYS OF THE CLOSING DATE;
 
(E) ANY REMEDY OF ANY KIND THAT THE BUYER MIGHT OTHERWISE BE ENTITLED TO AT LAW
OR EQUITY (INCLUDING, BUT NOT LIMITED TO, RESCISSION OF THE AGREEMENT), EXCEPT
AS EXPRESSLY PROVIDED IN THIS ADDENDUM;
 
(F) ANY RIGHT TO A TRIAL BY JURY IN ANY LITIGATION ARISING FROM OR RELATED IN
ANY WAY TO THE AGREEMENT;
 
(G) ANY RIGHT TO AVOID THE SALE OF THE PROPERTY OR REDUCE THE PRICE OR HOLD THE
SELLER LIABLE FOR ANY CLAIMS ARISING OUT OF OR RELATED IN ANY WAY TO THE
CONDITION, CONSTRUCTION, REPAIR, OR TREATMENT OF THE PROPERTY, OR ANY DEFECTS,
APPARENT OR LATENT, THAT MAY NOW OR HEREAFTER EXIST WITH RESPECT TO THE
PROPERTY;
 
(H) ANY CLAIMS ARISING OUT OF OR RELATING IN ANY WAY TO ENCROACHMENTS,
EASEMENTS, BOUNDARIES, SHORTAGES IN AREA OR ANY OTHER MATTER THAT WOULD BE
DISCLOSED OR REVEALED BY A SURVEY OR INSPECTION OF THE PROPERTY OR SEARCH OF
PUBLIC RECORDS; AND
 
(I) ANY CLAIMS ARISING OUT OF OR RELATING IN ANY WAY TO THE SQUARE FOOTAGE,
SIZE, OR LOCATION OF THE PROPERTY, OR ANY INFORMATION PROVIDED ON THE MULTIPLE
LISTING SERVICE, OR BROCHURES OR WEB SITES OF SELLER OR SELLER’S AGENT OR
BROKER.
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
References to the “Seller” in this Section 1 of this Addendum shall include the
Seller and the Indemnified Parties (as defined in Section 26 of this Addendum,
and all references in this addendum to “Indemnified Parties” or “INDEMNIFIED
PARTIES” shall have the meaning set forth in Section 26).
 
Buyer Initials /s/CJ
 
2. Effective Date: The date of Seller’s execution of this Addendum shall be the
“Effective Date” of the Agreement, notwithstanding any prior understanding or
agreement with respect to the financial terms set forth herein. The Agreement
shall be null and void if the Agreement signed by the Buyer is not actually
received by the Seller before the Seller accepts a competing offer, or gives
verbal or written notice of revocation to the Buyer, the Buyer’s agent or
attorney, or the listing agent. The Agreement must be approved by the Seller’s
management, and it must be signed by all parties in order to be binding.
 
3. Purchase Price:
 
Purchase Price:
$
250,900.00
Down Payment:
$
0
Loan Amount(nte):
$
0

 
4. Earnest Money Deposit:
 
If applicable, escrow will be opened by both parties immediately following the
Effective Date with an escrow/closing agent acceptable to the Seller. The
Buyer’s earnest money deposit of $ 2,500.00 is to be delivered to Seller’s
listing agent to be held pursuant to local law and custom, within 24 hours of
the Effective Date.
 
5. Financing: The Agreement (check one): ( ) is (X) is not contingent on the
Buyer obtaining financing for the purchase of the Property. If the Agreement is
contingent on financing, the type of financing shall be the following (check
one):
 
___
Conventional
___
FHA
___
VA
___
Other(specify):

 
(a) If the Agreement is contingent on financing, the Buyer shall apply for a
loan in the amount of $ with a term of years, at prevailing rates, terms and
conditions. The Buyer shall complete and submit to a mortgage lender an
application for a mortgage loan containing the terms set forth in this paragraph
within three (3) business days of the Effective Date, and shall use diligent
efforts to obtain a mortgage loan commitment within fifteen (15) calendar days
from the said date. If, despite the Buyer’s diligent efforts, the Buyer cannot
obtain a mortgage loan commitment by the specified date, then either the Buyer
or the Seller may terminate the Agreement by giving written notice to the other
Party. The Buyer’s notice must include a copy of the loan application, proof of
the application date, and a copy of the denial letter from the prospective
lender. In the event of a proper termination of the Agreement under this
paragraph, the earnest money deposit shall be returned to the Buyer and the
parties shall have no further obligation to each other under the Agreement. The
Buyer agrees to cooperate and comply with all requests for documents and
information from the Buyer’s chosen lender during the loan application process.
Failure of the Buyer to comply with such requests from the lender that results
in the denial of the mortgage loan shall be considered a material breach of the
Agreement and the Seller shall be entitled to retain any earnest money deposited
by Buyer.
 
If the Agreement is contingent on financing, as a sales condition, Buyer must
obtain a pre-approval letter from a branch office of Countrywide Home Loans,
Inc. (“CHL”) for a mortgage loan in an amount and under terms sufficient for
Buyer to perform its obligations under the Agreement, and such letter must
accompany the Agreement. The pre-approval shall include, but is not limited to,
the pre-approval letter, a satisfactory credit
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
report, and proof of funds sufficient to meet Buyer’s obligations under the
Agreement. Buyer’s submission of proof of pre-approval is a condition precedent
to Seller’s acceptance of Buyer’s offer. Seller may require Buyer to obtain, at
no cost to Buyer, loan pre-approval as Seller may direct. Notwithstanding any
Seller required pre-approval, Buyer is not required to obtain financing from CHL
or Seller-Buyer may obtain financing from any source. As an incentive for the
Buyer to obtain financing from CHL, CHL will offer a free appraisal and a free
credit report if the Buyer finances and closes the purchase of the Property
through financing from CHL.
 
(b) Cash Offer: Buyer shall provide Seller proof of liquid funds on deposit in
the United States sufficient to this transaction. Such proof shall be provided
within three (3) business days of the Effective Date and shall be subject to
Seller’s approval. The Property shall remain on the market until such proof of
funds is accepted by Seller. Notwithstanding the terms provided in Section 12
for inspection of the Property, in the event of a noncontingent cash offer all
inspections shall be completed and any notice of disapproval shall be given to
Seller within seven (7) calendar days of the Effective Date. Failure to timely
notify Seller of any disapproval shall be deemed acceptance by Buyer of the
inspection results and the condition of the Property. Cash offers shall not be
subject to any contingency, unless specifically described in Section 10 of this
Addendum.
 
(c) The Buyer is aware that the price and terms of this transaction were
negotiated on the basis of the type of financing selected by the Buyer. Any
change of the loan type, loan terms, financing, or Buyer’s lender after the
Agreement has been entered into shall be subject to Seller’s approval and may
require, at Seller’s sole discretion, renegotiation of all or some of the terms
of the Agreement.
 
6. Other Financial Terms:
 
Requested Closing Costs to Be Paid by Seller on Behalf of Buyer:
(limited to loan guidelines)
 
FHA/VA Allowable Costs:
$
Other Loan Types Non Allowable:
$
Property Transfer Taxes:
$
Home Protection Policy:
$
Other: _______________________
$
Other: _______________________
$
TOTAL:
$

 
Requested Repairs:
 
By Buyer/Lender (nte):
$
Fumigation/Chemical only:
$
Termite Repairs (nte):
$
Pest Report Fee (nte):
$
Other:_______________________
$
TOTAL:
$

 
Notwithstanding any provision in the Agreement to the contrary, if Seller agrees
in the Agreement to pay any of Buyer’s closing costs, then Seller shall only pay
the lesser of Buyer’s actual closing costs and the closing costs that Seller has
agreed to pay in the Agreement. Section 17 has additional provisions pertaining
to closing costs.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
7. Time of the Essence; Closing Date:
 
(a) It is agreed that time is of the essence with respect to all dates specified
in the Agreement and any addenda, riders, or amendments thereto, meaning that
all deadlines are intended to be strict and absolute. The Agreement shall
terminate automatically, and without notice, if it is not concluded by the
Closing Date, or any extension thereof.
 
Initial /s/CJ
 
(b) The closing shall take place on or before 30 DAYS FROM SELLLER
EXECUTION_______________, 20___, or within five (5) calendar days of final loan
approval by the lender, whichever is earlier (“Closing Date”), unless the
Closing Date is extended in writing signed by the Seller and the Buyer, or
extended by the Seller under the terms of the Agreement. The closing shall be
held in the offices of the Seller’s attorney or agent, or at a place so
designated and approved by the Seller, unless otherwise required by applicable
law. If the closing does not occur (through no fault of Seller) by the date
specified in this Section 7 of this Addendum or in any extension, the Agreement
is automatically terminated and the Seller shall retain any earnest money
deposit as liquidated damages.
 
8. Extension of Closing Date; Per Diem Interest: Any request for extension of
the Closing Date by Buyer must be in writing and approved by the Seller, and the
Buyer agrees to pay to the Seller a per diem of one-tenth (1/10th) of one
percent (1%) of the purchase price, but not less than $50.00 per day, towards
Seller’s carrying costs, through and including the Closing Date specified in the
written extension. If the sale does not close by the date specified in the
written extension agreement, the Seller may retain the earnest money deposit and
the accrued per diem payment as liquidated damages. This provision is not
applicable if Buyer obtains FHA/VA financing for the purchase, or for delays
caused by Seller.
 
Buyer Initials /s/CJ
Buyer Initials /s/CJ

 
9. The Buyer (check one): (X) does (___) does not intend to use and occupy the
Property as Buyer’s primary residence.
 
10. Additional Terms or Conditions:
 
11. Attachments:
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
12. Inspections:
 
(a) On or before ten (10) calendar days (seven days for noncontingent cash
offers as indicated in Section 5 (b) above) from the Effective Date, the Buyer
shall inspect the Property or obtain for its own use, benefit and reliance,
inspections and/or reports on the condition of the Property, or Buyer shall be
deemed to have 1) waived such inspections and any objections to the condition of
the Property, and 2) accepted the condition of the Property. The Buyer shall
keep the Property free and clear of liens and indemnify and hold the Seller and
the Indemnified Parties harmless from all Claims arising out of or relating in
any way to the Buyer’s inspections, and the Buyer shall repair the Property, at
Buyer’s sole expense, for all such Claims. The Buyer shall not directly or
indirectly cause any inspections to be made by any government building or zoning
inspectors or government employees without the prior written consent of the
Seller, unless required by law, in which case, the Buyer shall provide
reasonable notice to the Seller prior to any such inspection. If the Seller has
winterized the Property and the Buyer desires to have the Property inspected,
the listing agent will have the Property dewinterized prior to inspection and
rewinterized after inspection. The Buyer agrees to pay this expense in advance
to the listing agent. The amount paid under this provision shall be
nonrefundable.
 
Within five (5) calendar days of receipt of any inspection report prepared by or
for the Buyer, but not later than ten (10) calendar days (seven days for
noncontingent cash offers as indicated in Section 5 (b) above) from the
Effective Date, whichever first occurs, the Buyer shall provide written notice
to the Seller of any items disapproved or problems with the condition of the
Property. The Buyer’s failure to provide such written notice to Seller shall be
deemed as Buyer’s acceptance of the condition of the Property. The Buyer shall
immediately provide to the Seller, at no cost, upon request by the Seller,
complete copies of all inspection reports upon which the Buyer’s disapproval of
the condition of the Property is based. In no event shall the Seller be
obligated to make any repairs or replacements, or correct any problems or
defects that may be indicated in the Buyer’s inspection reports. The Seller may,
at its sole discretion, make such repairs, replacements, or corrections to the
Property. If the Seller elects not to repair or correct the Property, the Buyer
may cancel the Agreement within five (5) calendar days of receiving notice from
Seller that Seller elects not to repair or correct the Property. If Buyer timely
notifies Seller of such cancellation, then Buyer shall receive all earnest money
deposited. If the Seller elects to make any such repairs or corrections to the
Property, the Seller shall notify the Buyer after completion of the repairs or
corrections and the Buyer shall have five (5) calendar days from the date of
such notice, to inspect the repairs or corrections and notify the Seller of any
items disapproved. The Buyer’s failure to notify Seller of any items disapproved
shall be deemed acceptance by Buyer of the condition of the Property.
 
In situations that are applicable, a structural, electrical, mechanical or
termite inspection report may have been prepared for the benefit of the Seller.
Upon Buyer’s request, the Buyer may review such reports, but the Buyer
acknowledges that such inspection reports were prepared for the sole use and
benefit of the Seller. Buyer shall not rely upon any such inspection reports
obtained by the Seller in making a decision to purchase the Property, and such
reports shall not serve as a basis for Buyer to terminate the Agreement.
 
(b) If the Property is a condominium or planned unit development or
co-operative, unless otherwise required by law, the Buyer, at the Buyer’s own
expense, is responsible for obtaining and reviewing the covenants, conditions
and restrictions, and bylaws of the condominium or planned unit development or
cooperative within ten (10) calendar days of the Effective Date. The Seller
agrees to use reasonable efforts, as determined at the Seller’s sole discretion,
to assist the Buyer in obtaining a copy of the covenants, conditions and
restrictions, and bylaws. The Buyer will be deemed to have accepted the
covenants, conditions and restrictions, and bylaws if the Buyer does not notify
the Seller in writing within fifteen (15) calendar days of the Effective Date of
the Buyer’s objection to the covenants, conditions and restrictions, and/or
bylaws.
 
13. CONDITION OF PROPERTY:
 
THE BUYER UNDERSTANDS THAT THE SELLER ACQUIRED THE PROPERTY BY FORECLOSURE, DEED
-IN-LIEU OF FORECLOSURE, FORFEITURE, TAX SALE, OR SIMILAR PROCESS, AND
CONSEQUENTLY, THE SELLER HAS LITTLE OR NO DIRECT KNOWLEDGE CONCERNING THE
CONDITION OF THE PROPERTY. AS A MATERIAL PART OF THE CONSIDERATION TO BE
RECEIVED BY THE SELLER
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
UNDER THE AGREEMENT AS NEGOTIATED AND AGREED TO BY THE BUYER AND THE SELLER, THE
BUYER ACKNOWLEDGES AND AGREES TO ACCEPT THE PROPERTY IN “AS IS” CONDITION AT THE
TIME OF CLOSING, INCLUDING, WITHOUT LIMITATION, ANY HIDDEN DEFECTS OR
ENVIRONMENTAL CONDITIONS AFFECTING THE PROPERTY, WHETHER KNOWN OR UNKNOWN,
WHETHER SUCH DEFECTS OR CONDITIONS WERE DISCOVERABLE THROUGH INSPECTION OR NOT.
THE BUYER ACKNOWLEDGES THAT THE SELLER, AND ITS AGENTS, BROKERS, AND
REPRESENTATIVES HAVE NOT MADE, AND THE SELLER SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS, OR
GUARANTEES, IMPLIED OR EXPRESS, ORAL OR WRITTEN, WITH RESPECT TO:
 
(A) THE PHYSICAL CONDITION OR ANY OTHER ASPECT OF THE PROPERTY INCLUDING, BUT
NOT LIMITED TO, THE STRUCTURAL INTEGRITY OR THE QUALITY OR CHARACTER OF
MATERIALS USED IN CONSTRUCTION OF ANY IMPROVEMENT, AVAILABILITY AND QUANTITY OR
QUALITY OF WATER, STABILITY OF THE SOIL, SUSCEPTIBILITY TO LANDSLIDE OR
FLOODING, SUFFICIENCY OF DRAINAGE, WATER LEAKS, WATER DAMAGE, MOLD OR ANY OTHER
MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE PROPERTY;
 
(B) THE CONFORMITY OF THE PROPERTY TO ANY ZONING, LAND USE OR BUILDING CODE
REQUIREMENTS OR COMPLIANCE WITH ANY LAWS, STATUTES, RULES, ORDINANCES, OR
REGULATIONS OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY, OR THE
GRANTING OF ANY REQUIRED PERMITS OR APPROVALS, IF ANY, OF ANY GOVERNMENTAL
BODIES THAT HAD JURISDICTION OVER THE CONSTRUCTION OF THE ORIGINAL STRUCTURE,
ANY IMPROVEMENTS, AND/OR ANY REMODELING OF THE STRUCTURE;
 
(C) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY, INCLUDING REDHIBITORY VICES AND
DEFECTS, APPARENT OR NON-APPARENT OR LATENT, THAT NOW EXIST OR MAY HEREAFTER
EXIST AND THAT, IF KNOWN TO BUYER, WOULD CAUSE BUYER TO REFUSE TO PURCHASE THE
PROPERTY;
 
AND
 
(D) THE EXISTENCE, LOCATION, SIZE, OR CONDITION OF ANY OUTBUILDINGS OR SHEDS ON
THE PROPERTY.
 
Mold, mildew, spores and/or other microscopic organisms and/or allergens
(collectively referred to in the Agreement as “Mold”) are environmental
conditions that are common in residential properties and may affect the
Property. Mold, in some forms, has been reported to be toxic and to cause
serious physical injuries, including but not limited to, allergic and/or
respiratory reactions or other problems, particularly in young children, elderly
persons, persons with immune system problems, allergies, or respiratory
problems, and pets. Mold has also been reported to cause extensive damage to
personal and real property. Buyer is advised to thoroughly inspect the Property
for Mold. Mold may appear as discolored patches or cottony or speckled growth on
walls, furniture, or floors, behind walls and above ceilings. Any and all
presence of moisture, water stains, mildew odors, condensation, and obvious Mold
growth, are all possible indicators of a Mold condition, which may or may not be
toxic. Mold may have been removed or covered in the course of any cleaning or
repairing of the Property. Buyer acknowledges that, if Seller, or any of
Seller’s employees, contractors, representatives, brokers, or agents cleaned or
repaired the Property or remediated the Mold contamination, that Seller does not
in any way warrant the cleaning, repairs, or remediation, or that the Property
is free of Mold. Buyer is further advised to have the Property thoroughly
inspected for Mold, any hidden defects, and/or environmental conditions or
hazards affecting the Property. Buyer is also advised that all areas
contaminated with Mold should be properly and thoroughly remediated. Buyer
represents and warrants that: (A) Buyer accepts full responsibility and
liability for all hazards, and Claims that may result from the presence of Mold
in or around the Property; (B) If Buyer proceeds to close on the purchase of the
Property, then Buyer has inspected and evaluated the condition of the Property
to Buyer’s complete satisfaction, and Buyer is satisfied with the condition of
the Property notwithstanding the past or present existence of Mold in or around
the Property; and (C) Buyer has not, in any way, relied upon any representations
or warranties of Seller, or Seller’s employees, officers, directors,
contractors, representatives, brokers, or agents concerning the past or present
existence of mold or any environmental hazards in or around the Property.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
In the event the Property is affected by an environmental hazard either Party
may terminate the Agreement. In the event the Seller decides to sell the
Property to the Buyer and the Buyer agrees to purchase the Property (as
evidenced by Buyer and Seller proceeding to close) despite the presence of an
environmental hazard, the Buyer releases the Seller and the Indemnified Parties
from any Claims arising out of or relating in any way to the environmental
hazard or conditions of the Property, and Buyer agrees to also execute an
additional general release at closing, in a form acceptable to Seller, related
to the environmental hazard if Seller so requests. In the event the Buyer elects
not to execute the additional release, Seller may, at the Seller’s sole
discretion, terminate the Agreement upon notice given to Buyer.
 
In the event the Seller has received official notice that the Property is in
violation of building codes or similar laws or regulations, the Seller may
terminate the Agreement or delay the date of closing or the Buyer may terminate
the Agreement. In the event the Agreement is terminated by either Buyer or
Seller pursuant to this Section 13, any earnest money deposit will be returned
to the Buyer. If there is an enforcement proceeding arising from allegations of
such violations before an enforcement board, special master, court or similar
enforcement body, and neither the Buyer nor the Seller terminate the Agreement,
the Buyer agrees (A) to accept the Property subject to the violation, and (B) to
be responsible for compliance with the applicable code and with orders issued in
any code enforcement proceedings. Buyer agrees to execute for closing any and
all documents necessary or required by any agency with jurisdiction over the
Property and to resolve the deficiencies as soon as possible after the closing.
 
The closing of this sale shall constitute acknowledgement by the Buyer that
Buyer had the opportunity to retain an independent, qualified professional to
inspect the Property and that the condition of the Property is acceptable to the
Buyer at the time of closing. The Buyer agrees that Seller and the Indemnified
Parties shall have no liability for any Claims that the Buyer or the Buyer’s
successors or assigns may incur as a result of construction or other defects
that may now or hereafter exist with respect to the Property.
 
The Seller may be exempt from filing a disclosure statement regarding the
condition of the Property because the Property was acquired through foreclosure,
deed-in-lieu of foreclosure, forfeiture, tax sale, eminent domain, or similar
process. To the fullest extent allowed by law, Buyer waives any right to receive
a disclosure statement from Seller, and Buyer agrees to execute a separate
waiver, in a form acceptable to Seller, if the law requires the waiver to be in
a separate form.
 
Buyer Initials /s/CJ
 
14. Repairs: All treatments for wood infesting organisms and all repairs shall
be completed by a vendor approved by the Seller, and shall be subject to the
Seller’s satisfaction only. If the Seller has agreed to pay for treatment of
wood infesting organisms, the Seller shall treat only active infestation.
Neither the Buyer, nor its representatives, shall enter upon the Property to
make any repairs and/or treatments prior to closing without the prior written
consent of the Seller. To the extent that the Buyer, or its representatives,
make repairs and/or treatments to the Property prior to closing, the Buyer
hereby agrees to release and indemnify the Seller and the Indemnified Parties
from and against any and all Claims related in any way to the repairs and/or
treatments, and Buyer further agrees, at Seller’s request, to execute a separate
release and indemnification in a form acceptable to the Seller prior to the
commencement of any such repairs or treatments. The Buyer acknowledges that all
repairs and treatments are done for the benefit of the Seller and not for the
benefit of the Buyer unless and until the sale of the Property closes in
accordance with the Agreement, and if Buyer closes Buyer acknowledges that the
Buyer has inspected or has been given the opportunity to inspect all repairs and
treatments. Any repairs or treatments made, or caused to be made, by the Seller
shall be completed prior to the closing. Under no circumstances shall the Seller
be required to make any repairs or treatments after the Closing Date. The Buyer
acknowledges that closing on this transaction shall be deemed to be the Buyer’s
reaffirmation that the Buyer is satisfied with the condition of the Property and
with all repairs and treatments to the Property. Further, if Buyer closes, Buyer
waives all Claims arising out of relating in any way to the condition of, or
treatments or repairs to, the Property. Any repairs or treatments shall be
performed for functional purposes only and exact restoration of appearance or
cosmetic items following any repairs or treatments shall not be required. The
Seller shall not be obligated to obtain or provide to the Buyer any receipts for
repairs or treatments, written statements indicating dates or types of repairs
and/or treatments, copies of such receipts or statements, or any other
documentation regarding any repairs and treatments to the Property. THE SELLER
DOES NOT WARRANT OR GUARANTEE ANY WORK, REPAIRS, OR TREATMENTS TO THE PROPERTY.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
15. Occupancy Status of Property: The Buyer acknowledges that neither the
Seller, nor its representatives, brokers, agents or assigns, has made any
warranties or representations, implied or express, relating to the existence of
any tenants or occupants at the Property unless otherwise noted in Section 10 of
this Addendum. The Seller, and its representatives, brokers, agents, and
assigns, shall not be responsible for evicting or relocating any tenants,
occupants or personal property at the Property prior to or subsequent to closing
unless otherwise noted in Section 10 of this Addendum.
 
The Buyer further acknowledges that, to the best of the Buyer’s knowledge, the
Seller (A) is not holding any security deposits from former or current tenants,
and (B) has no information as to any security deposits that may have been paid
by former or current tenants to anyone. Buyer agrees that no sums representing
such tenant security deposits or any rights, title, or interest in such deposits
shall be transferred to the Buyer as part of this transaction. The Buyer further
agrees to assume all responsibility and liability for the refund of such
security deposits to any tenants pursuant to the provisions of applicable laws
and regulations. All rents that are due and payable and collected from tenants
for the month in which closing occurs will be prorated according to the
provisions of Section 17 of this Addendum.
 
The Buyer acknowledges that this Property may be subject to the provisions of
local rent control ordinances and regulations. The Buyer agrees that upon the
closing all eviction proceedings and other duties and responsibilities of a
property owner, and landlord, including, but not limited to, those proceedings
required for compliance with such local rent control ordinances and regulations,
will be the Buyer’s sole responsibility. Buyer understands that the Property may
be subject to redemption by the prior owner upon payment of certain sums, and
Buyer may be dispossessed of the Property. Buyer is advised to consult with an
attorney to fully understand the import and impact of the foregoing. Buyer
agrees Buyer shall have no recourse against Seller in the event the right of
redemption is exercised.
 
16. Personal Property: Items of personal property, including but not limited to,
window coverings, appliances, manufactured homes, mobile homes, vehicles, spas,
antennas, satellite dishes, and garage door openers, now or hereafter located on
the Property, are not included in this sale or the purchase price unless the
personal property is specifically described and referenced in Section 10 of this
Addendum. Any personal property at or on the Property may be subject to claims
by third parties, and therefore, may be removed from the Property prior to or
after the Closing Date. The Seller makes no representations or warranties as to
the condition of any personal property, title thereto, or whether any personal
property is encumbered by any liens. The Buyer assumes responsibility for any
personal property remaining on the Property at the time of closing.
 
17. Closing Costs and Adjustments:
 
Items of personal property, including but not limited to, window coverings,
appliances, manufactured homes, mobile homes, vehicles, spas, antennas,
satellite dishes, and garage door openers, now or hereafter located on the
Property, are not included in this sale or the purchase price unless the
personal property is specifically described and referenced in Section 10 of this
Addendum. Any personal property at or on the Property may be subject to claims
by third parties, and therefore, may be removed from the Property prior to or
after the Closing Date. The Seller makes no representations or warranties as to
the condition of any personal property, title thereto, or whether any personal
property is encumbered by any liens. The Buyer assumes responsibility for any
personal property remaining on the Property at the time of closing.
 
(a) The Buyer and the Seller agree to prorate the following expenses as of
closing and funding: municipal water and sewer charges, utility charges, real
estate taxes and assessments, common area charges, condominium or planned unit
development or similar community assessments, co-operative fees, maintenance
fees, and rents, if any. In determining prorations, the Closing Date shall be
allocated to the Buyer. Payment of special assessment district bonds and
assessments, and payment of homeowner’s association or special assessments shall
be paid current and prorated between the Buyer and the Seller as of the Closing
Date with payments not yet due and owing to be assumed by the Buyer without
credit toward the purchase price. The Property taxes shall be prorated based on
an estimate or actual taxes from the previous year on the Property. All
prorations shall be based upon a 30-day month and all such prorations shall be
final. The Seller shall not be responsible for any amounts due, paid, or to be
paid after closing, including, but not limited to, any taxes, penalties or
interest assessed or due as a result of retroactive, postponed or additional
taxes resulting from any change in use of, or construction on, or improvement to
the Property, or an adjustment in the appraised or assessed value of the
Property. If the Property is heated by, or has storage tanks for fuel oil,
liquefied petroleum gases, or similar fuels, the Buyer will buy the fuel in the
tank at closing at the current price as calculated by the supplier. In the event
the Seller has paid any taxes, special assessments, or other fees and there is a
refund of any such taxes, assessments, or fees after closing, Buyer, as the then
current owner of the Property, or the closing agent, in the event of a holdback
for payment of such items, shall immediately remit the refund to the Seller.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
(b) Seller shall only pay those closing costs and fees associated with the
transfer of the Property that local custom or practice clearly allocates to
Seller and any closing costs and fees specifically agreed to in Section 6, and
Buyer shall pay all remaining fees and costs. Notwithstanding the foregoing,
FHA/VA allocation of closing costs shall apply when applicable.
 
(c) The Seller shall pay the real estate commission per the listing agreement
between the Seller and the Seller’s listing broker. Unless disclosed to Seller,
Buyer represents that Buyer is not a real estate licensee, and that the real
estate licensee representing Buyer is not related to, or affiliated with Buyer.
 
18. Delivery of Funds: Regardless of local custom or practice, Buyer shall
deliver all funds due the Seller from the sale by wire transfer or in the form
of cash, bank check, or certified check to the closing agent prior to delivery
of the deed by the Seller to the Buyer.
 
19. Certificate of Occupancy: If the Property is located in a jurisdiction that
requires a certificate of occupancy, smoke detector certification, septic
certification, or any similar certification or permit (”Certificate of
Occupancy”) or any form of improvement or repair to the Property to obtain such
Certificate of Occupancy necessary for the Property to be occupied, the Buyer
understands that the Seller requires the Certificate of Occupancy to be obtained
by the Buyer at the Buyer’s sole cost and expense. The Buyer shall make
application for all required Certificates of Occupancy within ten (10) calendar
days of the Effective Date. The Buyer shall not have the right to delay the
closing due to the Buyer’s failure or inability to obtain any required
Certificate of Occupancy. Failure of the Buyer to obtain and furnish the
Certificate of Occupancy shall be a material breach of the Agreement.
 
20. Delivery of Possession of Property The Seller shall deliver possession of
the Property to the Buyer at closing and funding of the sale. The delivery of
possession shall be subject to the rights of any tenants or parties in
possession per Section 15 of this Addendum. If the Buyer alters the Property or
causes the Property to be altered in any way and/or occupies the Property or
allows any other person to occupy the Property prior to closing and funding
without the prior written consent of the Seller, then: (A) Such event shall
constitute a material breach by the Buyer under the Agreement; (B) The Seller
may terminate the Agreement; (C) The Buyer shall be liable to the Seller for all
Claims caused by any such alteration or occupation of the Property prior to
closing and funding; and (D) Buyer waives all Claims for improvements made by
the Buyer to the Property including, but not limited to, any Claims for unjust
enrichment.
 
21. Deed: The deed to be delivered at closing shall be a deed that covenants
that grantor grants only that title that grantor may have and that grantor will
only defend title against persons claiming by, through, or under the grantor,
but not otherwise (which deed may be known as a Special Warranty, Limited
Warranty, Quitclaim or Bargain and Sale Deed). Any reference to the term “deed”
or “Special Warranty Deed” herein shall be construed to refer to such form of
deed.
 
22. Defects in Title: If the Buyer raises an objection to the Seller’s title to
the Property, which, if valid, would make title to the Property uninsurable, the
Seller shall have the right unilaterally to terminate the Agreement by giving
written notice of the termination to the Buyer. However, if the Seller is able
to correct the problem through reasonable efforts, as the Seller determines, at
its sole and absolute discretion, prior to the closing date set forth in the
Agreement, including any written extensions, or if title insurance is available
from a reputable title insurance company at regular rates containing affirmative
coverage for the title objections, then the Agreement shall remain in full force
and the Buyer shall perform pursuant to the terms set forth in the Agreement.
The Seller is not obligated to (A) remove any exception, (B) bring any action or
proceeding or bear any expense in order to convey title to the Property, or (C)
make the title marketable or insurable. Any attempt by the Seller to remove such
title exceptions shall not impose an obligation upon the Seller to remove those
exceptions. The Buyer acknowledges that the Seller’s title to the Property may
be subject to court approval of foreclosure or to a mortgagor’s right of
redemption. In the event the Seller is not able to (A) make the title insurable
or correct all title problems, or (B) obtain title insurance for the Property
from a reputable title insurance company, either Party may terminate the
Agreement and any earnest money deposit will be returned to the Buyer as the
Buyer’s sole remedy at law or equity.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
23. Representations and Warranties:
 
In addition to Buyer’s representations and warranties made elsewhere herein,
such as those found in Section 13 of this Addendum, the Buyer represents and
warrants to the Seller the following:
 
(a) The Buyer is purchasing the Property solely in reliance on its own
investigation and inspection of the Property and not on any information,
representation or warranty provided or to be provided by the Seller, its
servicers, representatives, brokers, employees, agents, or assigns, including,
but not limited to, any information provided on any brochures or web sites of
Seller or Seller’s agents or brokers, or any information on the Multiple Listing
Service;
 
(b) Neither the Seller, nor its servicers, employees, representatives, brokers,
agents or assigns, has made any representations or warranties, implied or
express, relating to the condition of the Property or the contents thereof,
except as expressly set forth in Section 10 of this Addendum;
 
(c) The Buyer has not relied on any representation or warranty from the Seller,
or Seller’s agents or brokers regarding the nature, quality, or workmanship of
any repairs made by the Seller;
 
(d) The Buyer will not occupy, or cause or permit others to occupy, the Property
prior to closing and funding, and, unless and until any necessary Certificate of
Occupancy has been obtained from the appropriate governmental entity, Buyer will
not occupy or cause or permit others to occupy the Property after closing; and
 
(e) Buyer is not an officer, an employee, a director, or a Business Partner (as
defined below) of Countrywide Home Loans, Inc., or its parent company,
subsidiaries, or affiliated companies. Buyer understands and acknowledges that
Seller prohibits such persons from purchasing the Property, directly,
indirectly, or through a family member or an interest in a partnership,
corporation, joint venture, trust, or other entity. “Business Partner” shall
mean any agent, broker, appraiser, attorney, trustee, property inspection or
preservation company, title company, representative, or vendor of Countrywide
Home Loans, Inc., or its parent company, subsidiaries, or affiliated companies.
 
Buyer Initials /s/CJ
 
24. Conditions to the Seller’s Performance: The Seller shall have the right, at
the Seller’s sole discretion, to extend the Closing Date or to terminate the
Agreement if:
 
(a) full payment of any mortgage insurance claim related to the loan previously
secured by the Property is not confirmed prior to the Closing Date or the
mortgage insurance company exercises its right to acquire title to the Property;
 
(b) the Seller determines that it is unable or it is economically not feasible
to convey good and marketable title to the Property insurable by a reputable
title insurance company at regular rates;
 
(c) a third party having an interest in the Property (or the loan that was
secured by the Property) has requested that the servicing lender, or any other
party, release the servicing of or repurchase such loan or the Property;
 
(d) full payment of any property, fire, or hazard insurance claim is not
confirmed prior to the Closing Date;
 
(e) any third party, whether tenant, homeowner’s association, or otherwise,
exercises rights under a right of first refusal to purchase the Property;
 
(f) the Buyer is the former mortgagor of the Property whose interest was
foreclosed, or is related to or affiliated in any way with the former mortgagor,
and the Buyer has not disclosed this fact to the Seller prior to the Seller’s
acceptance of the Agreement. Such failure to disclose shall constitute a
material breach under the
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
Agreement, entitling the Seller to exercise any of its rights and remedies,
including, without limitation, retaining the earnest money deposit; or
 
(g) the Seller, at the Seller’s sole discretion, determines that the sale of the
Property to the Buyer, or any related transactions, are in any way associated
with illegal activity of any kind.
 
In the event the Seller elects to terminate the Agreement as a result of (a),
(b), (c), (d), (e) or (g) above, the Seller shall return the Buyer’s earnest
money deposit and the parties shall have no further obligation under the
Agreement, except as to any provision that survives termination pursuant to
Section 30 of this Addendum.
 
25. Seller’s Remedies for Buyer’s Default:
 
In the event of Buyer’s material breach or material misrepresentation of any
fact under the terms of the Agreement, (1) the Seller, at its option, may retain
the earnest money deposit and any other funds then paid by the Buyer as
liquidated damages and/or invoke any other remedy expressly set out in the
Agreement or available under applicable law, (2) the Seller is automatically
released from the obligation to sell the Property to the Buyer, and (3) Seller
and the Indemnified Parties shall not be liable to the Buyer for any Claims
arising out of or relating in any way to the Seller’s failure to sell and convey
the Property to Buyer.
 
26. Indemnification: The Buyer agrees to indemnify, defend and hold harmless
Seller, and its affiliates, subsidiaries, parent company, representatives,
agents, officers, directors, employees, attorneys, shareholders, servicers,
tenants, brokers, predecessors, successors, and assigns (“Indemnified Parties”)
from and against any and all claims, causes of action, whether administrative or
judicial, losses, costs (including any and all reasonable attorney’s fees, court
costs, and reasonable costs of investigation, litigation, and settlement),
expenses, sanctions, curtailments, interest, liabilities, penalties, fines,
demands, liens, judgments, compensation, fees, loss of profits, injuries, death,
and/or damages, of any kind whatsoever, whether known or unknown, fixed or
contingent, joint or several, criminal or civil, or in law or in equity
(“Claims”) arising from, in connection with, or in any way relating to:
 
(a) inspections or repairs made by the Buyer or its agents, representatives,
brokers, employees, contractors, successors or assigns;
 
(b) the imposition of any fine or penalty imposed by any governmental entity
resulting from the Buyer’s failure to timely obtain any Certificate of Occupancy
or to comply with equivalent laws and regulations;
 
(c) claims for amounts due and owed by the Seller for real property taxes,
homeowner’s association dues or assessment, or any other items prorated at
closing under Section 17 of this Addendum, including any penalty or interest and
other charges, arising from the proration of such amounts for which the Buyer
received a credit at closing under Section 17 of this Addendum;
 
(d) the Buyer or the Buyer’s tenants, agents or representatives use and/or
occupancy of the Property prior to closing and/or issuance of required
Certificates of Occupancy; or
 
(e) the Buyer’s breach of or failure to comply fully with any provision in the
Agreement.
 
Buyer Initials /s/CJ
 
27. Risk of Loss: In the event of fire, destruction, or other casualty loss to
the Property after the Seller’s acceptance of the Agreement and prior to closing
and funding, the Seller may, at its sole discretion, repair or restore the
Property, or either Party may terminate the Agreement. If the Seller elects to
repair or restore the Property, then the Seller may, at its sole discretion,
limit the amount to be expended. If the Seller elects to repair or restore the
Property, the Buyer shall either (a) acquire the Property in its AS-IS condition
at the time of such acquisition at the purchase price provided in Section 3
herein with no reduction for such loss, or (b) terminate the Agreement and
receive a refund of any earnest money deposit.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
28. Eminent Domain: In the event that the Seller’s interest in the Property, or
any part thereof, shall have been taken by eminent domain, or shall be in the
process of being taken on or before the Closing Date, either Party may terminate
the Agreement and the earnest money deposit shall be returned to the Buyer and
neither Party shall have any further rights or liabilities hereunder, except as
provided in Section 30 of this Addendum.
 
29. Keys: Buyer is aware that the property may be on a master key system. Buyer
is encouraged to re-key the property after closing. Buyer agrees to hold Seller
and the Indemnified Parties harmless for any Claims relating in any way to any
theft or damage of personal property that occurs after the Closing Date.
 
30. Survival: Delivery of the deed to the Property to the Buyer by the Seller
shall be deemed to be full performance and discharge of all of the Seller’s
obligations under the Agreement. Notwithstanding anything to the contrary in the
Agreement, the provisions of Sections 1, 13, 14, 15, 17, 19, 20, 23, 25, 26, 27,
28, 30 and 47 of this Addendum, as well as any other provisions that contemplate
performance or observance subsequent to any termination or expiration of the
Agreement, shall survive the closing, funding and the delivery of the deed
and/or termination of the Agreement by any Party and such provisions shall
continue in full force and effect.
 
31. Title and Closing: The providers of title and escrow/closing services shall
be designated by Seller. Seller shall pay for Standard ALTA Homeowners policy of
title insurance. Buyer is hereby notified that LandSafe Title Company is an
affiliate of Seller.
 
32. Severability: If any provision of the Agreement is determined to be invalid,
illegal, or unenforceable, the remaining provisions shall not be affected or
impaired thereby, and no provision shall be deemed dependent upon any other
provision unless so expressed herein.
 
33. Termination of Agreement: If either Party terminates the Agreement when
permitted to do so, the Parties shall have no further obligation to each other,
except as to any provision that survives the termination of the Agreement
pursuant to Section 30 of this Addendum.
 
34. Assignment of Agreement: The Buyer shall not assign the Agreement. The
Seller may assign the Agreement at its sole discretion without prior notice to,
or consent of, the Buyer.
 
35. Modification and Waiver: No provision, term, or clause of the Agreement
shall be revised, modified, amended, or waived, except by an instrument in
writing signed by the Buyer and the Seller. The waiver by any Party of a breach
of the Agreement shall not operate or be construed as a waiver of any other or
subsequent breach. No course of dealing between the Parties shall operate as a
waiver of any provision of the Agreement.
 
36. Rights of Others: The Agreement does not create any rights, claims or
benefits inuring to any person or entity, other than Seller’s successors and/or
assigns, that is not a Party to the Agreement, nor does it create or establish
any third party beneficiary to the Agreement.
 
37. Counterparts and Facsimile: The Agreement may be executed simultaneously in
any number of counterparts. Each counterpart shall be deemed to be an original,
and all such counterparts shall constitute one and the same instrument. A signed
facsimile or photocopy of the Agreement shall be treated as an original, and
shall be deemed to be as binding, valid, genuine, and authentic as an original
signed agreement for all purposes, including all matters of evidence and the
“best evidence” rule.
 
38. Headings: The titles to the sections and headings of various paragraphs of
the Agreement are placed for convenience of reference only, and in case of
conflict the text of the Agreement, rather than such titles or headings, shall
control.
 
39. Gender: Unless the context otherwise requires, singular nouns and pronouns,
when used herein, shall be deemed to include the plural of such nouns or
pronouns, and pronouns of one gender shall be deemed to include the equivalent
pronoun of the other gender.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
40. Force Majeure: Except as provided in Section 27 to this Addendum, no Party
shall be responsible for delays or failure of performance resulting from acts of
God, riots, acts of war, epidemics, power failures, earthquakes or other
disasters, providing such delay or failure of performance could not have been
prevented by reasonable precautions and cannot reasonably be circumvented by
such Party through use of alternate sources, workaround plans, or other means.
 
41. Attorney Review: The Buyer acknowledges that Buyer has had the opportunity
to consult with its legal counsel regarding the Agreement and that accordingly
the terms of the Agreement are not to be construed against any Party because
that Party drafted the Agreement or construed in favor of any Party because that
Party failed to understand the legal effect of the provisions of the Agreement.
 
42. Notices: Any notices required to be given under the Agreement shall be
deemed to have been delivered when actually received in the case of hand or
overnight delivery or by fax with confirmation of transmission to the numbers
below, or five (5) calendar days after mailing by first class mail, postage
paid. All notices to the Seller will be deemed sent or delivered to the Seller
when sent or delivered to Seller’s listing broker or agent or Seller’s attorney,
at the address or fax number shown below. All notices to the Buyer shall be
deemed sent or delivered and effective when sent or delivered to the Buyer or
the Buyer’s attorney or agent at the address or fax number shown below.
 
43. Dispute Resolution: At the request of either Party, any dispute arising
under this Agreement shall be submitted to mediation before resorting to
arbitration or court action. Mediation fees shall be divided equally and each
Party shall bear his or its own attorney’s fees and costs. Neither Party may
require binding arbitration prior to commencement of court action, although the
parties may mutually agree to such arbitration.
 
44. EFFECT OF ADDENDUM: THIS REAL ESTATE PURCHASE ADDENDUM AMENDS AND
SUPPLEMENTS THE CONTRACT AND, IF APPLICABLE, ESCROW INSTRUCTIONS. IN THE EVENT
THERE IS ANY CONFLICT BETWEEN THIS ADDENDUM AND THE CONTRACT OR ESCROW
INSTRUCTIONS OR NOTICE OR OTHER DOCUMENTS ATTACHED AND MADE A PART OF THE
AGREEMENT, THE TERMS OF THIS ADDENDUM TAKE PRECEDENCE AND SHALL PREVAIL, EXCEPT
AS OTHERWISE PROVIDED BY APPLICABLE LAW. The undersigned, if executing the
Agreement on behalf of a Seller and/or Buyer that is a corporation, partnership,
trust or other entity, represents and warrants that he/she is authorized by that
entity to enter into the Agreement and bind the entity to perform all duties and
obligations stated in the Agreement and shall provide Seller with proof of such
authority upon execution of the Agreement.
 
45. Initials: Buyer and Seller agree to all of the terms in the Agreement
whether any provision or page is separately initialed or not. For emphasis some
sections or provisions in the Agreement contain a place for Buyer and/or Seller
to separately initial, but the failure by Buyer or Seller to initial any
section, provision, or page in the Agreement shall not affect the enforceability
of any term or provision in the Agreement.
 
46. Entire Agreement: The Agreement (including any disclosure of information on
lead based paint or hazards, and other disclosure forms or notices required by
law to be provided to Buyer) constitutes the entire agreement between the Buyer
and the Seller concerning the subject matter hereof and supersedes all previous
written and oral communications, understandings, representations, warranties,
covenants, and agreements. Further, Buyer and Seller represent that there are no
oral or other written agreements between the Parties. ALL NEGOTIATIONS ARE
MERGED INTO THE AGREEMENT, AND NO ORAL OR WRITTEN, EXPRESS OR IMPLIED, PROMISES,
REPRESENTATIONS, WARRANTIES, COVENANTS, UNDERSTANDINGS, COMMUNICATIONS,
AGREEMENTS, OR INFORMATION MADE OR PROVIDED BY THE SELLER, OR SELLER’S
EMPLOYEES, AGENTS, REPRESENTATIVES, OR BROKERS, INCLUDING, BUT NOT LIMITED TO
ANY INFORMATION ON SELLER’S OR SELLER’S AGENT OR BROKER’S WEB SITES, SALES
BROCHURES, OR ON THE MULTIPLE LISTING SERVICE SHALL BE DEEMED VALID OR BINDING
UPON THE SELLER, UNLESS EXPRESSLY INCLUDED IN THE AGREEMENT.
 
47. Attorneys’ Fees, Court Costs, and Legal Expenses: In any action, proceeding,
or arbitration arising out of, brought under, or relating to the terms or
enforceability of the Agreement the prevailing Party shall be entitled to
recover from the losing Party all reasonable attorneys’ fees, costs, and
expenses incurred in such action, proceeding, or arbitration.
 
 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------




 
48. LANGUAGE IN BOLD OR CAPITALIZED: FOR EMPHASIS AND BUYER’S BENEFIT SOME
PROVISIONS HAVE BEEN BOLDED AND/OR CAPITALIZED (LIKE THIS SECTION), BUT EACH AND
EVERY PROVISION IN THIS ADDENDUM IS SIGNIFICANT AND SHOULD BE REVIEWED AND
UNDERSTOOD. NO PROVISION SHOULD BE IGNORED OR DISREGARDED BECAUSE IT IS NOT IN
BOLD OR EMPHASIZED IN SOME MANNER, AND THE FAILURE TO BOLD, CAPITALIZE, OR
EMPHASIZE IN SOME MANNER ANY TERMS OR PROVISIONS IN THIS ADDENDUM SHALL NOT
AFFECT THE ENFORCEABILITY OF ANY TERMS OR PROVISIONS.
 
 
IN WITNESS WHEREOF, the Buyer and the Seller have entered into the Agreement
effective as of the date it is executed by Seller as set forth below.
 
BUYER(S):
SELLER:
   
Signature: /s/Chris Johns
Countrywide Home Loans, Inc.:
   
Date: 10/23/08
Countrywide Home Loans, Inc., as Agent in Fact For:
   
Print Name: Chris Johns
First Preston I, LP
   
Address:1451 Danville Blvd., #201 Alamo, CA 94507
By: /s/Richard Watts
   
Telephone:
Title: Senior Vice President
   
Fax:
Date: 10/23/08
   
Signature:
     
Date:
     
Print Name:
     
Address:
     
Telephone:
     
Fax:
 

 
============================================================================
 
BUYER'S AGENT:
SELLER'S AGENT:
   
Buyer’s Agent Name:
Seller’s Agent Name:
   
Address:
Address:
   
Telephone:
Telephone:
   
Fax:
Fax:

 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
BUYER'S ATTORNEY:
SELLER'S ATTORNEY:
   
Name:
Name:
   
Address:
Address:
   
Telephone:
Telephone:
   
Fax:
Fax:
   
CLOSER:
TITLE COMPANY:
   
Company Name:
Company Name:
   
Contact Person:
Contact Person:
   
Telephone:
Telephone:
   
Fax:
Fax:
   
COUNTRYWIDE CLOSING CONTACT:
 
Escrow/Closing Officer Name:
 
Escrow/Closing Officer Phone No.:
 
Escrow/Closing Asst. Name:
 
Escrow/Closing Asst. Phone No.:
 

 
BUYER (Initials) /s/CJ
SELLER (Initials) /s/RW
 

--------------------------------------------------------------------------------


 
WATER DAMAGE, TOXIC MOLD & ENVIRONMENTAL DISCLOSURE, RELEASE AND INDEMNIFICATION
AGREEMENT
 
The undersigned parties to a purchase contract dated 10/23/2008, for the
purchase of the property and the improvements commonly known as 10714 Kirkaldy
Ln., Boca Raton, FL 33498 (the “Property”) between Chris Johns/Support Save
Investments LLC (“Buyer”) and Countrywide Home Loans, Inc. (“Seller”),
acknowledge and agree as follows:
 
Seller hereby advises Buyer that the Property (including, but not limited to,
the basement) is or may be affected by water or moisture damage, toxic mold,
and/or other environmental hazards or conditions. Seller further advises Buyer
that as a consequence of possible water damage and/or excessive moisture, the
Property may be or has been irrevocably contaminated with mildew, mold, and/or
other microscopic organisms. Buyer is being advised that exposure to certain
species of mold may pose serious health risks, and that individuals with immune
system deficiencies, infants, children, the elderly, individuals with allergies
or respiratory problems, and pets are particularly susceptible to experiencing
adverse health effects from mold exposure.
 
Buyer acknowledges that Seller has advised Buyer to make his/her own evaluation
of the Property and to have the Property thoroughly inspected. Buyer has been
further advised by Seller that all areas contaminated with mold, and/or other
environmental hazards or conditions, should be properly and thoroughly
remediated. Additionally, Buyer has been advised by the Seller that habitation
of the Property without complete remediation may subject the inhabitants to
potentially serious health risks and/or bodily injury. Buyer acknowledges that
it is the sole responsibility of Buyer to conduct any remediation on the
Property.
 
Buyer also acknowledges that Buyer is buying the Property AS-IS. Buyer
represents and warrants to Seller that Buyer has made (or will make before
closing on the purchase of the Property) his/her own inspection and evaluation
of the Property to Buyer’s complete satisfaction, and Buyer accepts the Property
AS-IS at the time of closing. Buyer is electing to purchase the Property from
Seller in an AS-IS condition with full knowledge of the potential conditions of
the Property, the potentially serious health risks, and the potential liability
that Buyer could incur as the owner of the Property for claims, losses, and
damages arising out of any toxic mold contamination, and/or other environmental
hazards or conditions on the Property. Buyer agrees that the purchase price of
the Property reflects the agreed upon value of the Property AS-IS taking into
account the aforementioned disclosures.
 
Buyer understands and acknowledges that the Property was acquired by Seller
through foreclosure, deed-in-lieu of foreclosure, or similar process, that
Seller has never occupied the Property, and that Seller has little or no direct
knowledge regarding the condition of the Property. Buyer further acknowledges
that Seller has not made and does not make any express or implied
representations or warranties of any kind with respect to the environmental
condition of the Property or whether the Property is in compliance with
applicable local, state, or federal environmental or other laws, statutes,
regulations, rules, ordinances, codes, or standards (“Laws”). Buyer hereby
agrees not to pursue any claims, losses, or damages against Seller, or Seller’s
parent company, subsidiaries, affiliates, directors, officers, employees,
partners, shareholders, representatives, agents, brokers, predecessors,
successors, or assigns, arising out of or relating in any way to any violations
of Laws, or for costs, fees, or expenses incurred in conducting investigations
relating to Laws or the Property. In addition, to the fullest extent permitted
by law, Buyer, for himself/herself, and for all Buyer’s invitees, agents, heirs,
executors, devisees, and assigns hereby forever waives and fully releases
Seller, and Seller’s parent company, subsidiaries, affiliates, directors,
officers, employees, partners, shareholders, representatives, agents, brokers,
predecessors, successors, and assigns (the “Released Parties”) from and against
any and all claims, causes of action, whether administrative or judicial,
losses, costs (including any and all reasonable attorneys’ fees, court costs,
and reasonable costs of investigation, litigation, and settlement), expenses,
sanctions, curtailments, interest, liabilities, penalties, fines, demands,
liens, judgments, compensation, fees, loss of profits, injuries, death and/or
damages, of any kind whatsoever, whether known or unknown, fixed or contingent,
joint or several, criminal or civil, or in law or in equity arising from, in
connection with, or in any way relating to any known or unknown conditions of
the Property, including but not limited to, the existence of toxic mold, and/or
any other environmental conditions on the Property (“Claims”).
 

--------------------------------------------------------------------------------


 
Buyer also agrees to fully indemnify, protect, defend, and hold the Released
Parties harmless from and against any and all Claims.
 
BUYER(S):
 
Signature: _______________________________
 
Print Name: Chris Johns
 
Signature: _______________________________
 
Print Name: _______________________________
SELLER:
 
Countrywide Home Loans, Inc.:
 
By: As Agent for Countrywide Home Loans
 
Title: Richard Watts, Senior Vice President
 
Date: 10/23/2008

 

--------------------------------------------------------------------------------


 
Countrywide Home Loans, Inc.
 
REO#_____________________
 
Addendum to Contract of Sale
VERIFYING NON-AFFILIATION WITH SELLER
 
This Addendum (“Addendum”) to contract of sale verifying non-affiliation with
seller is made part of, and incorporated into, the Real Estate Purchase Contract
dated 10/23/2008 (“Contract”) between Countrywide Home Loans (“Seller” and the
term “Seller” shall also include Countrywide Home Loans, Inc.) and Chris
Johns/SupportSave Investements LLC (“Buyer”) for the property and improvements
located at the following address 10714 Kirkaldy Ln, Boca Raton, FL 33498
(“Property”).
 
Buyer and Seller may each be referred to herein as a “Party” and collectively as
the “Parties.”
 
By signature below, the Buyer certifies that they are not a Designated Broker,
representative, agent, contractor, sub-contractor, relative or affiliated person
or entity, directly, indirectly, or through a family member, or through an
interest in a partnership, corporation, joint venture, trust or other entity, to
any officer, director, employee, or Business Partner (as defined below) of
Seller, or its parent company, subsidiaries or affiliated companies.
 
Business Partner shall mean any agent, broker, appraiser, attorney, trustee,
property inspection or preservation company, title company, representative, or
vendor of Seller or its parent company, subsidiaries, or affiliated companies.
 
BUYER(S):
 
Signature: /s/Chris Johns
 
Date: 10/23/2008
 
Print Name: Chris Johns
 
Signature: _________________________________
 
Date: _____________________________________
 
Print Name: ________________________________
SELLER:
 
Countrywide Home Loans, Inc.:
 
Countrywide Home Loans, Inc.: as Agent in fact For:
 
First Preston I, LP
 
By: As Agent for Countrywide Home Loans
 
Title: Richard Watts, Senior Vice President
 
Date: 10/23/2008

 


 
BUYER’S AGENT:
 
Buyer’s Agent Name: Ronan Rubin
SELLER’S AGENT:
 
Seller’s Agent Name: Charalane Canfield

 